EX-99.e.1.ii Delaware Distributors, L.P.2005 Market StreetPhiladelphia, PA 19103 March 29, 2010 Delaware Group Equity Funds V2005 Market StreetPhiladelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware Group Equity Funds V set forth below (each a “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that such Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period March 30, 2010 through March 30, 2011. Fund Class 12b-1 Cap Delaware Dividend Income Fund Class A 0.25% Class R 0.50% Delaware Small Cap Value Fund Class A 0.25% Class R 0.50% Delaware Small Cap Core Fund Class A 0.25% Class R 0.50% The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: President Your signature below acknowledgesacceptance of this Agreement: Delaware Group Equity
